                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 RICHARD ANTHONY JENKINS,
                                               Case No. 1:19-cv-00247-DCN
                      Plaintiff,
                                               INITIAL REVIEW ORDER BY
        v.                                     SCREENING JUDGE

 KENNETH LITTLE, M.D.,

                      Defendant.


       The Clerk of Court conditionally filed Plaintiff Richard Anthony Jenkins’s

Complaint as a result of Plaintiff’s status as an inmate and in forma pauperis request. The

Court now reviews the Complaint to determine whether it should be summarily dismissed

in whole or in part under 28 U.S.C. §§ 1915 and 1915A. Having reviewed the record, and

otherwise being fully informed, the Court enters the following Order directing Plaintiff to

file an amended complaint if Plaintiff intends to proceed.

1.     Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is appropriate.

The Court must dismiss a complaint or any portion thereof that states a frivolous or

malicious claim, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) &

1915A(b).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. In other words, although Rule 8 “does not require detailed

factual allegations, ... it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Id. (internal quotation marks omitted). If the facts pleaded are

“merely consistent with a defendant’s liability,” or if there is an “obvious alternative

explanation” that would not result in liability, the complaint has not stated a claim for relief

that is plausible on its face. Id. at 678, 682 (internal quotation marks omitted).

3.     Factual Allegations

       Plaintiff is a prisoner in the custody of the Oregon Department of Corrections

(“ODOC”), currently incarcerated at Snake River Correctional Institution (“SRCI”). On

May 20, 2014, that neurosurgeon Kenneth Little, M.D., a doctor with the ODOC,

performed surgery on Plaintiff to relieve a pinched nerve root. On June 19, 2014, Plaintiff

had a follow-up appointment with Dr. Little. Compl., Dkt. 3, at 1. The doctor made

treatment recommendations, which Plaintiff contends were altered from the original

recommendations. Id. at 2-3. The June 19, 2014 appointment was Plaintiff’s last post-

operative follow-up appointment and the last time he saw Dr. Little. Id. at 4. Plaintiff does


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
not allege that Dr. Little was employed as a prison medical provider at any time in the five

years since Plaintiff’s last appointment with him.

       Plaintiff states that he also suffered pain, inflammation, and infection—as a result

of the allegedly unsuccessful surgery and inadequate post-operative care—for two to three

months until he was treated with medication to lessen the inflammation. Id. at 3. He asserts

that he still experiences “constant chronic pain,” as a result of Dr. Little’s failure to properly

treat Plaintiff’s medical condition, and that “Dr. Little never once gave any informed

medical suggestions that would diagnose to plaintiff why surgery was unsuccessful.” Id. at

4. Plaintiff also claims he was denied physical therapy.

       The Complaint claims of inadequate medical treatment under the Eighth and

Fourteenth Amendments. He names only Dr. Little as a Defendant. Id. at 1-4.

       Plaintiff has not alleged sufficient facts to proceed with the Complaint. The Court

will, however, grant Plaintiff 28 days to amend the Complaint. Any amended complaint

should take into consideration the following.

4.     Discussion

       A.      Proper Venue

       As an initial matter, it appears that venue might be improper in the District of Idaho.

The Complaint states that Plaintiff is incarcerated in Oregon and that Defendant Little

works for the Oregon Department of Corrections. Dkt. 3 at 1–2. Therefore, the Court

presumes that Defendant is an Oregon resident and that Plaintiff’s surgery and follow-up

medical care all occurred in Oregon. It also appears that venue would be proper in the

District of Oregon and that Defendant Little may not be subject to the personal jurisdiction


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
of this Court. See 28 U.S.C. § 1391(b). If venue is proper in the District of Oregon, the

Court can dismiss the case or can transfer the case to that District. See 28 U.S.C. § 1406(a).

        If Defendant Little is actually a resident of Idaho, or if a “substantial part of the

events or omissions giving rise to [Plaintiff’s] claim[s]” occurred in Idaho, venue could be

proper in Idaho. Id. This could potentially be the case, as the prison in which Plaintiff is

confined is not far from the Idaho border, and prisoners may be transported to Idaho

hospitals at times. If venue is proper in both Idaho and Oregon—for example, if Defendant

Little is an Idaho resident but the events giving rise to Plaintiff’s claims took place in

Oregon—the Court may still transfer the case to the District of Oregon “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

        There are not enough facts in the Complaint for the Court to determine whether

venue is proper in this District. If Plaintiff files an amended complaint, he should explain

why he believes the District of Idaho to be a proper venue.

        B.      The Complaint Appears to Be Untimely

        Plaintiff acknowledges that Dr. Little’s last involvement with Plaintiff’s medical

treatment took place on June 19, 2014. Plaintiff does not identify Dr. Little as a prison

medical provider after that date at all. The Complaint in this case was not filed until June

19, 2019, at the earliest.1 Therefore, the Complaint appears to be time-barred.

        Federal civil rights actions arising in Idaho (and in Oregon) are governed by a two-


1
  Error! Main Document Only.Prisoners are usually entitled to the benefit of the “mailbox rule,” which
provides that a legal document is deemed filed on the date the prisoner delivers it to the prison authorities
for filing by mail, rather than the date the clerk actually receives it. See Houston v. Lack, 487 U.S. 266,
270-71 (1988); Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (applying the mailbox rule to civil
rights actions).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
year statute of limitation. Idaho Code § 5-219; Or. Rev. Stat. § 12.110; see also Wilson v.

Garcia, 471 U.S. 261, 280 (1985) (holding that state statute of limitation for personal injury

actions governs § 1983 actions), abrogated on other grounds by Jones v. R.R. Donnelley

& Sons Co., 541 U.S. 369 (2004). Although the state statute of limitation governs the time

period for filing a § 1983 claim, federal law governs when that claim accrues, or arises.

Elliott v. City of Union City, 25 F.3d 800, 801-02 (9th Cir. 1994). Under the “discovery

rule,” a claim accrues “when the plaintiff knows or has reason to know of the injury” that

is the basis of the claim. Lukovsky v. City & Cty. of San Francisco, 535 F.3d 1044, 1048

(9th Cir. 2008) (internal quotation marks omitted). That is, the statute of limitation begins

to run when the plaintiff becomes aware of the actual injury—not “when the plaintiff

suspects a legal wrong.” Id.

       If a plaintiff cannot show that his claim accrued during the statute of limitation

period, he still may file a lawsuit beyond the limitations deadline if he can show that the

statute should have been tolled (or stopped) for a certain period of time during the deadline

period within which he should have filed the lawsuit. Pursuant to the Prison Litigation

Reform Act (“PLRA”), the “statute of limitations must be tolled while a prisoner completes

the mandatory exhaustion process.” Brown v. Valoff, 422 F.3d 926, 943 (9th Cir. 2005).

       In addition to tolling under the PLRA, state tolling law applies to § 1983 actions

unless important federal policy will be undermined. See Johnson v. Railway Express

Agency, Inc., 421 U.S. 454, 464-65 (1975); Pesnell v. Arsenault, 543 F.3d 1038, 1043 (9th

Cir. 2008). Idaho law allows for statutory tolling of the statute of limitations for a person’s

juvenile status or insanity. Idaho Code § 5-230. However, because the Idaho Supreme


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
Court has determined that “[s]tatutes of limitation in Idaho are not tolled by judicial

construction but rather by the expressed language of the statute,” equitable tolling is not

available in Idaho.2 Wilhelm v. Frampton, 158 P.3d 310, 312 (Idaho 2007).

        Allowing for a maximum of thirty days to exhaust the prison administrative process,

it seems any claims against Dr. Little that arose before May 20, 2017—which was two

years and thirty days before June 19, 2019—are time-barred. If Plaintiff includes such

claims in an amended complaint, he must explain why he believes those claims are not

subject to dismissal as untimely.

        C.       The Complaint Fails to State a Plausible Claim for Relief

        Even assuming (1) that venue is proper in this District and (2) that the Complaint is

timely, the Complaint remains subject to dismissal because Plaintiff has not stated a claim

upon which relief may be granted.

        Plaintiff brings his claims under 42 U.S.C. § 1983, the civil rights statute. To state

a plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To be

liable under § 1983, “the defendant must possess a purposeful, a knowing, or possibly a

2
         The doctrine of equitable estoppel, however, is available in Idaho. While it “does not ‘extend’ a
statute of limitation,” equitable estoppel works in a similar manner to prevent a party who has falsely
represented or concealed a material fact with actual or constructive knowledge of the truth “from pleading
and utilizing the statute of limitations as a bar, although the time limit of the statute may have already run.”
J.R. Simplot Co., v. Chemetics International, Inc., 887 P.2d 1039, 1041 (Idaho 1994). Equitable estoppel
requires a showing of four elements: “(1) a false representation or concealment of a material fact with actual
or constructive knowledge of the truth; (2) that the party asserting estoppel did not know or could not
discover the truth; (3) that the false representation or concealment was made with the intent that it be relied
upon; and (4) that the person to whom the representation was made, or from whom the facts were concealed,
relied and acted upon the representation or concealment to his prejudice.” Id.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015). Negligence

is not actionable under § 1983, because a negligent act by a public official is not an abuse

of governmental power but merely a “failure to measure up to the conduct of a reasonable

person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Prison officials and prison medical providers generally are not liable for damages

in their individual capacities under § 1983 unless they personally participated in the alleged

constitutional violations. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal,

556 U.S. at 677 (“[E]ach Government official, his or her title notwithstanding, is only liable

for his or her own misconduct.”). Section 1983 does not allow for recovery against an

employer or principal simply because an employee or agent committed misconduct. Taylor,

880 F.2d at 1045. However, “[a] defendant may be held liable as a supervisor under § 1983

‘if there exists ... a sufficient causal connection between the supervisor’s wrongful conduct

and the constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)

(quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)).

       The Eighth Amendment to the United States Constitution protects prisoners against

cruel and unusual punishment. To state a claim under the Eighth Amendment, prisoners

must plausibly allege that they are “incarcerated under conditions posing a substantial risk

of serious harm,” or that they have been deprived of “the minimal civilized measure of

life’s necessities” as a result of the defendants’ actions. Farmer v. Brennan, 511 U.S. 825,

834 (1994) (internal quotation marks omitted). An Eighth Amendment claim requires a

plaintiff to satisfy “both an objective standard—that the deprivation was serious enough to

constitute cruel and unusual punishment—and a subjective standard—deliberate


INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
indifference.” Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled in part on

other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014) (en banc).

         The Eighth Amendment includes the right to adequate medical care in prison, and

prison officials or prison medical providers can be held liable if their “acts or omissions

[were] sufficiently harmful to evidence deliberate indifference to serious medical needs.”

Estelle v. Gamble, 429 U.S. 97, 106 (1976). Regarding the objective standard for prisoners’

medical care claims, the Supreme Court of the United States has explained that “[b]ecause

society does not expect that prisoners will have unqualified access to health care, deliberate

indifference to medical needs amounts to an Eighth Amendment violation only if those

needs are ‘serious.’” Hudson v. McMillian, 503 U.S. 1, 9 (1992). The Ninth Circuit has

defined a “serious medical need” in the following ways:

               failure to treat a prisoner’s condition [that] could result in
               further significant injury or the unnecessary and wanton
               infliction of pain[;] ... [t]he existence of an injury that a
               reasonable doctor or patient would find important and worthy
               of comment or treatment; the presence of a medical condition
               that significantly affects an individual’s daily activities; or the
               existence of chronic and substantial pain ....

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (internal citations omitted),

overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en

banc).

         As to the subjective standard, “deliberate indifference entails something more than

mere negligence, [but] is satisfied by something less than acts or omissions for the very

purpose of causing harm or with knowledge that harm will result.” Farmer, 511 U.S. at

835. A prison official or prison medical provider acts with “deliberate indifference...only


INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
if the [prison official or provider] knows of and disregards an excessive risk to inmate

health and safety.” Gibson v. Cnty. of Washoe, 290 F.3d 1175, 1187 (9th Cir. 2002)

(internal quotation marks omitted), overruled on other grounds by Castro v. Cty. of Los

Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc). “Under this standard, the prison official

must not only ‘be aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists,’ but that person ‘must also draw the inference.’” Toguchi v.

Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (quoting Farmer, 511 U.S. at 837).

       In the medical context, deliberate indifference can be “manifested by prison doctors

in their response to the prisoner’s needs or by prison guards in intentionally denying or

delaying access to medical care or intentionally interfering with the treatment once

prescribed.” Estelle, 429 U.S. at 104-05 (footnotes omitted). Medical malpractice or

negligence does not support a cause of action under the Eighth Amendment, Broughton v.

Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam), and a delay in medical

treatment does not violate the Eighth Amendment unless that delay causes further harm,

McGuckin, 974 F.2d at 1060. Additionally, there is no constitutional right to an outside

medical provider one’s own choice. See Roberts v. Spalding, 783 F.2d 867, 870 (9th Cir.

1986) (“A prison inmate has no independent constitutional right to outside medical care

additional and supplemental to the medical care provided by the prison staff within the

institution.”).

       “If a [prison official] should have been aware of the risk, but was not, then the

[official] has not violated the Eighth Amendment, no matter how severe the risk.” Gibson,

290 F.3d at 1188. If medical personnel have been “consistently responsive to [the inmate’s]


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
medical needs,” and the plaintiff has not shown that the medical personnel had “subjective

knowledge and conscious disregard of a substantial risk of serious injury,” there has been

no Eighth Amendment violation. Toguchi, 391 F.3d at 1061.

       Differences in judgment as to appropriate medical diagnosis and treatment between

an inmate and prison medical providers—or, for that matter, between medical providers—

are not enough to establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240,

242 (9th Cir. 1989). “[T]o prevail on a claim involving choices between alternative courses

of treatment, a prisoner must show that the chosen course of treatment ‘was medically

unacceptable under the circumstances,’ and was chosen ‘in conscious disregard of an

excessive risk’ to the prisoner’s health.” Toguchi, 391 F.3d at 1058 (alteration omitted)

(quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)).

       Stated another way, a prison medical provider’s judgment in choosing one treatment

over another does not constitute deliberate indifference unless the chosen treatment “was

so inadequate that it demonstrated an absence of professional judgment, that is, that no

minimally competent professional would have so responded under those circumstances.”

Collignon v. Milwaukee Cnty., 163 F.3d 982, 989 (7th Cir. 1998); see also Lamb v.

Norwood, 895 F.3d 756, 760 (10th Cir. 2018) (“[P]rison officials do not act with deliberate

indifference when they provide medical treatment even if it is subpar or different from what

the inmate wants.”). A plaintiff must plausibly allege that medical providers chose one

treatment over the plaintiff’s preferred treatment “even though they knew [the plaintiff’s

preferred treatment] to be medically necessary based on [the plaintiff’s] records and

prevailing medical standards.” Norsworthy v. Beard, 87 F. Supp. 3d 1104, 1117 (N.D. Cal.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
2015).

         A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must allege

facts showing a causal link between each defendant and Plaintiff’s injury or damage.

Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at 679.

         Here, the allegations in the Complaint do not support a reasonable inference that

Defendant Little acted with deliberate indifference to Plaintiff’s serious medical needs.

Plaintiff may attempt to remedy this deficiency in an amended complaint.

5.       Standards for Amended Complaint

         If Plaintiff chooses to amend the Complaint, Plaintiff must demonstrate how the

actions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds by Kay v.

Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient causal connection

between each defendant’s actions and the claimed deprivation. Taylor, 880 F.2d at 1045;

Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and conclusory allegations of

official participation in civil rights violations are not sufficient to withstand a motion to

dismiss” or to survive screening under 28 U.S.C. §§ 1915 and 1915A. Ivey v. Bd. of Regents

of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see also Iqbal, 556 U.S. at 678 (“Nor

does a complaint suffice if it tenders naked assertions devoid of further factual

enhancement.” (internal quotation marks and alteration omitted)).

         Rather, for each cause of action against each defendant, Plaintiff must state the

following: (1) the name of the person or entity that caused the alleged deprivation of


INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor (such as

state employment or a state contract) or a private entity performing a state function; (3) the

dates on which the conduct of the defendant allegedly took place; (4) the specific conduct

or action Plaintiff alleges is unconstitutional; (5) the particular federal constitutional

provision (or state law provision) Plaintiff alleges has been violated; (6) facts alleging that

the elements of the violation are met—for example, Plaintiff must allege facts satisfying

the elements of an Eighth Amendment claim; (7) the injury or damages Plaintiff personally

suffered; and (8) the particular type of relief Plaintiff is seeking from each defendant.

       Further, any amended complaint must contain all of Plaintiff’s allegations in a single

pleading and cannot rely upon, attach, or incorporate by reference other pleadings or

documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading, whether filed

as a matter of course or upon a motion to amend, must reproduce the entire pleading as

amended. The proposed amended pleading must be submitted at the time of filing a motion

to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) (“[An]

amended complaint supersedes the original, the latter being treated thereafter as non-

existent.”), overruled in part on other grounds by Lacey v. Maricopa County, 693 F.3d

896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard Feiner and Co., Inc.,

896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court erred by entering

judgment against a party named in the initial complaint, but not in the amended complaint).

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as the “First Amended Complaint.” Plaintiff’s name and


INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
address should be clearly printed at the top left corner of the first page of each document

filed with the Court.

       If Plaintiff files an amended complaint, Plaintiff must also file a “Motion to Review

the Amended Complaint.” If Plaintiff does not amend within 28 days, or if the amendment

does not comply with Rule 8, this case may be dismissed without further notice. See Knapp

v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant knowingly and repeatedly

refuses to conform his pleadings to the requirements of the Federal Rules, it is reasonable

to conclude that the litigant simply cannot state a claim.”).

                                          ORDER

       IT IS ORDERED:

       1.     Plaintiff has 28 days within which to file an amended complaint as described

              above. If Plaintiff does so, Plaintiff must file (along with the amended

              complaint) a Motion to Review the Amended Complaint. If Plaintiff does not

              amend within 28 days, this case may be dismissed without further notice.

       2.     Plaintiff’s request for appointment of counsel (contained in the Complaint)

              is DENIED without prejudice. Plaintiff may renew the request for counsel in

              an amended complaint.


                                                  DATED: October 9, 2019


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge



INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
